Citation Nr: 0209289	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-18 222	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to an effective date earlier than August 28, 
1995, for the award of entitlement to service connection for 
paranoid schizophrenia.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from May 1980 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for paranoid schizophrenia by rating decision 
dated in August 1998 and assigned an effective date of August 
28, 1995.  The veteran challenged the effective date of the 
grant of service connection.

The Board, in a November 1999 decision, denied the claim.  At 
that time, he was represented by an attorney.  That 
attorney's authority to represent individuals before the VA 
has been revoked.  The veteran has been informed of that, and 
was offered a chance to select another representative.  He 
did not select another representative and thus, is now 
representing himself in this appeal.

The veteran entered a timely appeal of the November 1999 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
vacated the Board's November 1999 decision and remanded the 
case to the Board for readjudication, holding that the Board 
must consider the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), including specifically but not limited to 38 U.S.C.A. 
§ 5103 and § 5103A (West Supp. 2001).  (Notice to claimants 
of required information and evidence, and Duty to assist 
claimants, respectively.) 


FINDINGS OF FACT

1.  The RO provided the veteran adequate notice of the 
required information and evidence necessary for disposition 
of his claim.  All available relevant evidence necessary for 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Service connection for an acquired psychiatric disorder 
was denied by the Board in 1989 and by rating action of 
October 1990.  The veteran was notified of the denial.  There 
was no timely appeal completed following the 1990 rating, and 
that action became final.

3.  The veteran filed his application to reopen the claim for 
service connection for schizophrenia on August 28, 1995.

4.  The RO granted service connection for paranoid 
schizophrenia by rating decision dated in August 1998, and 
assigned an effective date of August 28, 1995, the date the 
veteran filed his claim.  This was done on the basis that new 
and material evidence had been submitted to reopen the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 
1995, for the award of entitlement to service connection for 
paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, 5110, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board denied the veteran's claim for an 
acquired psychiatric disorder by decision dated in April 
1989.  In January 1990, he filed a claim to reopen, which was 
denied by rating decision dated in October 1990.  He 
submitted a timely notice of disagreement and a statement of 
the case was issued.  However, he failed to file a 
substantive appeal and the October 1990 decision became 
final. Thereafter, there is no correspondence from the 
veteran indicating an intent to file a claim for 
schizophrenia until he filed a claim to reopen on August 28, 
1995.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  
As noted, this is the standard that applies to claims that 
are allowed on the basis of new and material evidence when 
the new evidence is not service medical records.  Id.

The veteran, in his substantive appeal, contended, that 
pursuant to 38 C.F.R. § 3.157, he is entitled to an effective 
date earlier than August 28, 1995, for the grant of 
entitlement to service connection for paranoid schizophrenia.  
Specifically, he maintains that the grant of a 100 percent 
evaluation for paranoid schizophrenia should be earlier 
because he indicated an intent to file a claim one year prior 
to the effective date assigned and an effective date one year 
earlier would be appropriate.  Subsequently, he alleged that 
there are additional medical records at the Little Rock 
Arkansas, VA Medical Center which would support his claim.  

The Court remanded the claim to enable the Board to consider 
the applicability of the VCAA in the first instance.  The 
Board has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of the 
prosecution of this claim.  Among other things, the VCAA 
modified VA's duties to notify and assist claimants.  See 
generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, 5126 (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).

The Court has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that the Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Court has also held that the VCAA is not applicable in 
all cases.  The Court held that the VCAA was inapplicable to 
a matter of pure statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The Court has also 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

The Board acknowledges that 38 C.F.R. § 3.157(b) (the 
regulation in force today is identical in every pertinent 
respect to that in force since 1989) does provide that 
certain medical records shall be deemed to be informal claims 
under certain circumstances.  As pertinent here, that 
regulation provides that once a formal claim for compensation 
is disallowed for the reason that the service- connected 
disability is not compensable in degree, receipt of certain 
examination and hospital reports will be accepted as an 
informal claim to reopen.  This provision concerning 
compensation contemplates that a formal claim for service 
connection had already been granted, and that the informal 
claim is for compensation, or an increase thereof.  However, 
this provision applies only once service connection has been 
granted.  In this case, service connection was not granted 
prior to August 28, 1995.  As such, the provisions of 38 
C.F.R. § 3.157(b) do not apply.

There is no reasonable possibility that obtaining any VA 
medical records or other records not already in the file 
would aid in substantiating the claim.  See Wensch, Dela 
Cruz, 38 U.S.C.A. § 5103A(a)(2), supra.  Therefore, 
additional notice or development is not warranted.  

Accordingly, the Board finds that the current effective date 
is correct and there is no legal basis for an effective date 
prior to August 28, 1995, and the claim for an earlier 
effective date must be denied.  This date was assigned 
according to the law that provides effective dates where the 
grant is based on new and material evidence.  In this case, 
that was the basis of the grant of service connection and the 
Board concludes that the effective date was properly 
assigned.


ORDER

The claim of entitlement to an effective date earlier than 
August 28, 1995, for the award of entitlement to service 
connection for paranoid schizophrenia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

